Citation Nr: 1814599	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  16-30 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent for major depressive disorder.


REPRESENTATION

Veteran represented by:	Carol J. Ponton, Attorney


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel 



INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1980 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2010, the RO granted service connection and a 70 percent rating for major depressive disorder, effective January 22, 2010.  In June 2010, the Veteran filed an informal claim for TDIU.  In August 2010, he filed a formal claim for TDIU wherein he clarified that he was seeking TDIU based on impairment attributable his depressive disorder.  In January 2011, the RO denied the TDIU claim.

In February 2011, the Veteran filed a notice of disagreement with respect to the denial of TDIU.  In December 2012, the RO continued the 70 percent rating for depression.  In January 2013, the RO issued the Veteran a statement of the case (SOC) addressing his TDIU claim.  In March 2013, the Veteran's attorney expressed a desire to appeal the RO's denials and requested a hearing before a Decision Review Officer at the RO.

In May 2016, the RO issued the Veteran an SOC addressing the evaluation of his depressive disorder.  In June 2016, his attorney submitted a substantive appeal wherein she requested a Board video-conference hearing.  In August 2016, the RO proposed to reduce the Veteran's rating for depressive disorder to 30 percent; however, the RO subsequently continued the 70 percent rating in a January 2017 rating decision.  In October 2017, the Veteran's attorney withdrew her request for hearing.

In February 2018, the Board granted a motion, filed by the Veteran's representative, to advance this appeal on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2) and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's major depressive disorder has been productive of total occupational and social impairment since January 22, 2010.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 100 percent schedular rating for major depressive disorder have been met since January 22, 2010.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9434 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) in 38 C.F.R. Part 4. The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1, 4.10.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Major depressive disorder is evaluated under the provisions of 38 C.F.R. § 4.130 and is subject to the criteria of the General Rating Formula for Mental Disorders, which provides as follows: 

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9434.

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination. See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2.

The symptoms associated with the psychiatric rating criteria are not intended to constitute exhaustive lists, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002).  Thus, the Board will consider whether "the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, "and, if so, the "equivalent rating will be assigned." Id.  The Federal Circuit held that a Veteran may only qualify for a given disability rating "by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) ("Reading [38 C.F.R. §§ 4.126 and 4.130] together, it is evident that the 'frequency, severity, and duration' of a Veteran's symptoms must play an important role in determining his disability level.").

The Veteran submitted a private psychological evaluation and opinion in January 2017 from J.S., Ph.D.  Dr. S. opined that the Veteran's service-connected depression met the criteria for major depressive disorder, recurrent, severe with psychotic features and that his depression causes total occupational and social impairment.  In support of his opinion, Dr. S. reviewed the entirety of the Veteran's treatment records, lay statements, and VA examinations and noted that the Veteran had a very severe form of major depressive disorder, evidenced by symptoms of suicidal ideation, auditory and visual hallucinations, depressed mood, minimal persona hygiene, poor sleep due to nightmares, impaired memory, poor concentration, and paranoia.  Specifically, Dr. S. found that the Veteran had extreme difficulty doing work, taking care of things at home, and getting along with other people.  On a daily basis, the Veteran had little interest or pleasure in activities, poor appetite, feelings of guilt and worthlessness, and trouble concentrating.  Dr. S. also opined that the Veteran's cognition showed marked difficulty with concentration, moderate difficulty with remembering, and mild difficulty with comprehension.  He had marked difficulty with showering and eating and extreme difficulty with forming and maintaining relationships.  Dr. S. concluded that 

[T]he Veteran has not engaged in work recently and has tremendous difficulty engaging effectively and appropriately in common individual, interpersonal, social, familial, and even recreational activities; all of which are much less cognitively and emotionally demanding than would be an actual work environment. In my judgment, at a high degree of certainty, these debilitating social and occupational impairments are secondary to his psychiatric condition.

The Board has also considered the November 2017 statement by the Veteran's wife regarding social impairment.  She stated that though they had been married since 2004, the Veteran currently does not communicate with her.  They rarely speak, he does not leave the house and they slept in separate bedrooms.  She averred that he barely acknowledges her or others and that although his mother calls him daily, their conversation is minimal.  She also reported that the Veteran's memory is poor, he is unable to concentrate, cannot follow simple directions, and has been unable to perform household chores, like laundry.  

The Board acknowledges that the Veteran underwent VA examinations in which the examiner founds that the Veteran's depression did not cause total social and occupational impairment.  At the December 2010 VA examination, the examiner concluded that the Veteran's mental disorder symptoms were not severe enough to interfere with occupational and social functioning.  Similarly, at the August 2016 VA examination, the examiner opined that the Veteran's depression causes "occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication." 

Having considered all the evidence of record and the applicable law, with resolution of the doubt in favor of the Veteran, the Board finds that a rating of 100 percent for major depressive disorder is warranted.  The evidence shows that the Veteran was socially isolated and unable to maintain relationships with family and friends.  

Regarding total occupational impairment, the Board notes that although the opinion by Dr. S. demonstrates that the Veteran was unemployable due to his depression.  Although the VA examiners concluded that the Veteran's symptoms caused less severe impairment, the Board finds the extensive discussion and consideration of the entirety of the evidence by Dr. S. to be at least as probative as the VA report.  Given that any doubt is to be resolved in favor of the Veteran, the Board finds that his depression manifested as total occupational and social impairment throughout the entire period on appeal and therefore, a 100 percent schedular rating is warranted from January 22, 2010.


ORDER

A 100 percent schedular rating is granted for major depression from January 22, 2010, subject to the law and regulations governing the award of monetary benefits. 



______________________________________________
DAVID A. BRENNINGMEYER 
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


